Citation Nr: 1301611	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  05-29 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for residuals of prostate cancer with voiding dysfunction from May 1, 2005?

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO decreased the evaluation for residuals of prostate cancer residuals to 20 percent effective May 1, 2005.  The Veteran appealed.

In an August 2005 rating decision, the RO increased the rating for residuals of prostate cancer with voiding dysfunction to a 40 percent rating, effective May 1, 2005.  The Veteran continued his appeal, claiming entitlement to a 60 percent evaluation for residuals of prostate cancer.  See November 2008 written brief presentation.

The Veteran requested a hearing at the Pittsburgh RO to discuss his reduction.  Subsequently, in lieu of a hearing, the Veteran and his representative informally met with a VA employee to discuss his case.  A statement describing the meeting is of record.

In June 2011, the Board denied the claim of entitlement to an evaluation in excess of 40 percent for residuals of prostate cancer.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, in April 2012 the Court granted a joint motion for remand.  

The issues of entitlement to service connection for a hearing loss, tinnitus, hypertension, an acquired psychiatric disorder, to include depression and posttraumatic stress disorder; residuals of a myocardial infarction, to include secondary to ischemic heart disease, and post operative residuals of stent surgery secondary to ischemic heart disease have been raised.  Further, the appellant has raised the issue of entitlement to an effective date prior to September 28, 2010, for a grant of service connection for ischemic heart disease pursuant to the decision in Nehmer v. United States Department of Veterans Affairs No. CV-86-6160 TEH (N.D. Cal.).  Each of these issues, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate and immediate action. [Several of these claims were referred to the AOJ for appropriate action in the December 2008 and June 2011 Board decisions but no action has been taken by the agency of original jurisdiction.]  Hence, appropriate action at once is required.  Finally, in considering the appellant's entitlement to an earlier effective date for ischemic heart disease the Board directs the attention of the RO to the fact that the appellant's DD-214 shows that he did serve in the Republic of Vietnam as light weapons infantryman. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the December 2008 remand and in the Board's June 2011 decision, the Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  While no action has since been taken on the Board's referral of that issue, the undersigned notes that the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim of entitlement to individual unemployability is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  Hence, while this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue.

With respect to the question of the appellant's entitlement to an increased rating for residuals of prostate cancer the parties to the joint motion for remand found that the Board in June 2011, had provided inadequate reasons and bases for its conclusion that the Veteran "at most" changed absorbent pads four times a day.  Since then, however, the representative has argued that the record before the Board was incomplete, and as such, the number of changes necessary is not recorded in the available record.  While the December 2008 remand was designed to secure all pertinent records, in light of that argument and the issues raised above the Board will again remand this case to ensure that all records pertaining to the appellant's treatment for prostate cancer since May 2005 are of record. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to secure all VA and private medical records since May 1, 2005 which pertain to care provided for residuals of prostate cancer which have not previously been secured and added to the claims file.  This specifically includes any pharmacy records which document VA's disbursement to the appellant of protective pads for urinary incontinence since May 1, 2005.  (The Board is interested in attempting to document the number of pads issued.)  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the RO should schedule the Veteran for a genitourinary examination to determine the nature and extent of any prostate cancer residuals.  The Veteran's file, a copy of this remand, and access to Virtual VA must be provided to the examining VA physician prior to the examination.  All tests must be completed in accordance with the latest worksheets for rating disorders of the genitourinary system.  Following the examiner must address, inter alia, whether the appellant must wear an appliance to control urinary leakage, as well as the frequency that the Veteran has had to change any absorbent materials since December 2004.

3.  The RO is to advise the Veteran that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must adjudicate the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  In so doing the RO must also adjudicate the inextricably intertwined issues of entitlement to service connection for a hearing loss, tinnitus, hypertension, an acquired psychiatric disorder, to include depression and posttraumatic stress disorder; residuals of a myocardial infarction, to include secondary to ischemic heart disease, and post operative residuals of stent surgery secondary to ischemic heart disease.  Further, the RO must adjudicate the question of entitlement to an effective date prior to September 28, 2010, for a grant of service connection for ischemic heart disease.  If the claim of entitlement to benefits based on individual unemployability is denied that claim must be certified to the Board for appellate review.  The Veteran, however, is informed that should the RO deny any claim other than the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders that the Board cannot exercise appellate jurisdiction without a timely perfected appeal.  

5.  Thereafter, the RO must readjudicate the claims.  If any claim is denied, a supplemental statement of the case must be issued, and the appellant offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





